DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.  The Information Disclosure Statement (IDS) submitted on 3/10/2022 has been considered by the examiner and made of record in the application file.

Priority
3.  This application is a continuation of U.S. Application No. 16/995,246, filed on August 17, 2020, now U.S. Patent No. 11,288,160, issued on March 29, 2022. 

Specification
4.  The Applicant is required to insert a U.S. Patent No. 11,288,160, of its application number 16/995,246, for claiming benefit of earlier filing data into the “CROSS-REFERENCE TO RELATED APPLICATION” section (paragraph [0001]). See 37 CFR 1.78 and MPEP § 201.11.

Claim Objections        
5.    Claims 1, 3, 5 and 8 are objected because of the following informalities:
        Claim 1, - line 5, “a memory device” should be amended to “the memory device” in order to correct antecedent basis for this limitation in the claim (referred to “a memory device” on line 2 of the claim). 
                      - lines 8 and 10, “the first set” should be amended to ”the first set of threshold voltage distributions” in order to correct antecedent basis for this limitation in the claim (referred to “a first set of threshold voltage distributions” on line 5 of the claim). 
           Claim 3, line 2, “a first” should be amended to “a first data state” in order to correct antecedent basis for this limitation in the claim (referred to “the first data state” on line 3 of the claim). 
           Claim 5, line 2, “the first of second set of threshold voltage distributions” should be amended to “the first set of threshold voltage distributions or the second set of threshold voltage distributions” in order to correct antecedent basis for this limitation in the claim (referred to “a first set of threshold voltage distributions“ and “a second set of threshold voltage distributions” on line 5 and lines 8-9, respectively, of parent claim 1). 
         Claim 8, - line 5, “a memory device” should be amended to “the memory device” in order to correct antecedent basis for this limitation in the claim (referred to “a memory device” on line 2 of the claim). 
                      - lines 8-10, “the first set” should be amended to ”the first set of threshold voltage distributions” in order to correct antecedent basis for this limitation in the claim (referred to “a first set of threshold voltage distributions” on lines 5-6 of the claim). 

Double Patenting
6.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
7.   Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 11,288,160 (hereinafter “Patent’160”). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims of the instant application are either anticipated or would have been obvious over the referenced claims of Patent’160 as follows:
        Claim 1 of the instant application is anticipated and having the same scope of invention by claim 1 of Patent‘160, written as product claim, such as “an apparatus, comprising: a memory device; and a processing device communicatively coupled to the memory device, wherein the processing device is to: write, within a first set of threshold voltage distributions, received data to a memory device; and perform, in response to a determination that a trigger event has occurred, a touch up operation on the memory device that adjusts the first set to a second set of threshold voltage distributions having a larger read window between adjacent threshold voltage distributions than that of the first set”.
         Claim 8 of the instant application is anticipated and having the same scope of invention by claim 6 of Patent‘160 such as “an apparatus, comprising: a memory device; and a processing device communicatively coupled to the memory device, the processing device to: write cyclic buffer data to a memory device within a first set of threshold voltage distributions; and convert, in response to a trigger event, the cyclic buffer data to snapshot data by performing a touch up operation on the cyclic buffer data to adjust the first set to a second set of threshold voltage distributions having a larger read window between adjacent threshold voltage distributions than that of the first set”.
          Claim 17 of the instant application is anticipated and having the same scope of invention by claim 1 of Patent‘160, such as “a method, comprising: operating a location of a memory device configured for cyclic buffer data with a first set of threshold voltage distributions; and converting, in response to a trigger event, the cyclic buffer data to snapshot data by operating the location of the memory device with a second set of threshold voltage distributions”.
         Claims 2-7, 9-16 and 18-20 of the instant application are anticipated and having the same scope of invention by claims 1-20 of Patent‘160.            

Allowable Subject Matter 
8.     A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome the non-statutory double patenting rejections of claims 1-20 of the invention above.
         Claims 1, 3, 5 and 8 would be allowable if amended to overcome the above claim objections set forth in this Office Action. 
9.    The following is a statement of reasons for the indication of allowable subject matter:  
         Regarding independent claim 1 (Currently Amended), the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “wherein the processing device is to: write, within a first set of threshold voltage distributions, received data to [[a]] the memory device; and perform, in response to a determination that a trigger event has occurred, a touch up operation on the memory device that adjusts the first set of threshold voltage distributions to a second set of threshold voltage distributions having a larger read window between adjacent threshold voltage distributions than that of the first set of threshold voltage distributions”, and a combination of other limitations thereof as recited in the claim. Claims 2-7 depend on claim 1.  
        Regarding independent claim 8 (Currently Amended), the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “the processing device to: write cyclic buffer data to [[a]] the memory device within a first set of threshold voltage distributions; and convert, in response to a trigger event, the cyclic buffer data to snapshot data by performing a touch up operation on the cyclic buffer data to adjust the first set of threshold voltage distributions to a second set of threshold voltage distributions having a larger read window between adjacent threshold voltage distributions than that of the first set of threshold voltage distributions“, and a combination of other limitations thereof as recited in the claim. Claims 9-16 depend on claim 8.  
          Regarding independent claim 17, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “a method, comprising: operating a location of a memory device configured for cyclic buffer data with a first set of threshold voltage distributions; and converting, in response to a trigger event, the cyclic buffer data to snapshot data by operating the location of the memory device with a second set of threshold voltage distributions“. Claims 18-20 depend on claim 17.       
                                        
Conclusion
10.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515. The examiner can normally be reached on Monday-Friday 8:30AM - 5:00PM EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M HOANG/Primary Examiner, Art Unit 2827